DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on January 5, 2021.
The provisional rejection of claims 30, 51-53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/483,448 is withdrawn.
Claim 30-31, 34, 51-53 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/483,479.
Claims stand rejected 30-31, 33, 37, 39, 43, 46, 48, 51-53 under 35 U.S.C. 103 as being unpatentable over Ng et al in view of Byl et al.
Claims 34-36, 41-42, 44 stand rejected under 35 U.S.C. 103 as being unpatentable over Ng et al in view of Byl et al in view of Mayer et al.
Claims 45 and 50 stand rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600) in view of Byl et al in view of Kaim et al.
Claims 32, 40, 47 stand rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600) in view of Byl et al in view of Zhu et al.
Claims 38 and 49 stand rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600) in view of Byl et al (WO 2013/122986) as applied to claims 30-31, 33, 37, 39, 43, 46, 48, 51-53 above, and in further view of Moslehi
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 30-31, 34, 51-53 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/483,479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US Application No. 15/483,479 claims a composition comprising BF3 and Si2H6 and an optional diluent and inherently teaches the claimed properties of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-31, 33, 37, 39, 43, 46, 48, 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600 (already of record)) in view of Byl et al (WO 2013/122986 (already of record)).
Regarding claims 30-31, 33, 37, 39, 43, 46, 48, 51-53, Ng et al teaches ion implantation of a composition comprising a mixture of up to 95vol% of a dopant gas such as germanium 
In the same field of endeavor, Byl et al teaches an ion implanter to provide a dopant in a substrate with a co-flow gas mixture with the dopant gas such as CH4, GeH4, and SiH4 (which satisfies claimed (i), (ii), (iii), and (iv) in the instant claims) (Paragraph 10) in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas without any additional gas or co-flow gas (Paragraph 18).  Byl et al further teaches the dopant source gas can be isotopically enriched (Paragraph 82).  
With regard to the claimed assistant species, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided assistant/co-flow gases such as CH4, GeH4, and SiH4 in Ng et al in view of Byl et al in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas without any additional gas or co-flow gas as taught in Byl et al (Paragraph 18) and because the broad teachings of Ng et al encompass the combination of other gases with the dopant gas.
With regard to an isotopically enriched dopant gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an isotopically enriched dopant gas in Ng et al in view of Byl et al in order to enhance the performance and lifetime of the boron doped ion source.

Claims 34-36, 41-42, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600) in view of Byl et al (WO 2013/122986 (already of record)) as applied to claims 30-31, 33, 37, 39, 43, 46, 48, 51-53 above, and in further view of Mayer et al (US Patent Application 2013/0264492 (already of record)).
Regarding claims 34-36, 41-42, 44, Ng et al and Byl disclose the invention substantially as claimed.  Ng et al and Byl teach the features above.  However, Ng et al and Byl fail to specifically disclose Si2H6, SiH3Cl and SiH2Cl2.
In the same field of endeavor, Mayer et al teaches compositions useful as ion implantation systems comprising dopants, co-dopants and diluent gases having higher beam currents and performance advantages by providing isotopically enriched dopants, co-dopants and diluent gases (Abstract, Paragraphs 9-11).  Mayer et al further teaches a dopant gas, co-dopant, non-dopant component or diluent gas such as Si2H6, SiH3Cl and SiH2Cl2 (Paragraphs 26-32).
With regard to Si2H6, SiH3Cl and SiH2Cl2, it would have been obvious to one of ordinary skill in the art to have provided/substituted Si2H6, SiH3Cl and SiH2Cl2 as an assistant species (co-dopant) in Ng et al and Byl et al in view of Mayer et al in order to provide higher beam currents and performance advantages as taught in Mayer et al (Paragraphs 9-11, 26-32).

Claims 45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600 (already of record)) in view of Byl et al (WO 2013/122986 (already of record)) as applied to claims 30-31, 33, 37, .
Regarding claims 45 and 50 Ng et al and Byl disclose the invention substantially as claimed.  Ng et al and Byl teach the features above.  However, Ng et al and Byl fail to specifically disclose diborane.
In the same field of endeavor, Kaim et al teaches compositions useful as ion implantation systems comprising dopants, co-dopants and diluent gases having higher beam currents and performance advantages by providing isotopically enriched dopants, co-dopants and diluent gases (Abstract, Paragraphs 34-38).  Mayer et al further teaches a dopant gas, co-dopant gases such as diborane (Paragraphs 48-49, 73).
It would have been obvious to one of ordinary skill in the art to have provided/substituted diborane as an assistant species (co-dopant) in Ng et al and Byl et al in view of Kaim et al in order to provide higher beam currents and performance advantages as taught in Mayer et al (Paragraphs 34-38, 48-49, 73).

Claims 32, 40, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600 (already of record)) in view of Byl et al (WO 2013/122986 (already of record)) as applied to claims 30-31, 33, 37, 39, 43, 46, 48, 51-53 above, and in further view of Zhu et al (CN 1188813 (already of record)).
Regarding claims 45 and 50, Ng et al and Byl disclose the invention substantially as claimed.  Ng et al and Byl teach the features above.  However, Ng et al and Byl fail to specifically disclose carbon disulfide.
2 (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted carbon disulfide in Ng et al and Byl et an in view of Zhu et al in order to provide a ion implanting/doping assistant species to the substrate.  Simple substitution of one assistant doping material for another would only be obvious the ordinary artisan.

Claims 38 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600 (already of record)) in view of Byl et al (WO 2013/122986 (already of record)) as applied to claims 30-31, 33, 37, 39, 43, 46, 48, 51-53 above, and in further view of Moslehi (US Patent 5,489,550 (already of record)).
Regarding claims 38 and 49, Ng et al and Byl disclose the invention substantially as claimed.  Ng et al and Byl teach the features above.  However, Ng et al and Byl fail to specifically disclose digermane.
In the same field of endeavor, Moslehi teaches germane doping sources for ion implantation into substrates such as digermane (Abstract, Col. 3, Line 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted digermane in Ng et al and Byl et an in view of Moslehi et al in order to provide a ion implanting/doping assistant species to the substrate.  Simple substitution of one assistant doping material for another would only be obvious the ordinary artisan.
Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Ng et al in view of Byl et al, Applicant argues that Ng et al teaches other gases for the purposes of cleaning and removing deposits in the ion chamber, thereby improving the life expectancy of the ion source.  Applicant further argues that the carbon based dopant sources of Byl et al are not inert and which is expected to interfere with the ion implantation of ions derived from dopant sources in Ng et al.  Applicant further argues there is no motivation to provide the claimed invention and Applicant argues the Examiner uses impermissible hindsight.
	The Examiner respectfully disagrees with the above argument because the Byl reference is utilized for the addition of co-flow gases such as CH4, GeH4, and SiH4 to be added to the dopant gas of Ng et al in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas without any additional gas or co-flow gas as taught in Byl.  Likewise, as Applicants explains, the other/additional gases taught in Ng et al enhances the life expectancy of the dopant gas.  This is similar to one of the enhanced benefits taught in the Byl et al reference.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided assistant/co-flow gases such as CH4, GeH4, and SiH4 in Ng et al in view of Byl et al in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas 4, GeH4, and SiH4 as known co-flow/additional/other gases in dopant ion implantation compositions, not for the carbon based dopant.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 27, 2021